Citation Nr: 1130572	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected low back strain.

2.  Entitlement to service connection for bilateral shoulder disability, to include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's petition to reopen his claim for entitlement to service connection for a low back condition and denied service connection for neck and shoulder disorders.  The Board remanded this case in February 2008 and February 2009.  

In a September 2008 rating decision, the AMC granted service connection and assigned initial ratings for low back strain and radiculopathy of the right and left lower extremities.  In a January 2011 rating decision, service connection was granted for a mood disorder (previously diagnosed as anxiety depressive syndrome), as well as impotence (erectile dysfunction).  Special monthly compensation was also granted.  The matter of a total disability rating based on individual unemployability (TDIU) was deferred.  

In March 2011, the AMC issued a supplemental statement of the case on the issues of increased ratings for impotence, a mood disorder, low back strain, radiculopathy of the right and left lower extremities, and entitlement to a TDIU.  As noted above, the issue of entitlement to a TDIU has not yet been adjudicated .  Additionally, the Veteran has not submitted a notice of disagreement with the September 2008 rating decision that granted service connection and assigned initial ratings for low back strain and radiculopathy of the right and left lower extremities or the January 2011 rating decision that granted service connection and assigned initial ratings for impotence and a mood disorder.  Additionally, a statement of the case has not been issued as to these claims.  See 38 C.F.R. §§ 19.30, 20.200, 20.201, 20.202 (2010).  Thus, these issues are not on appeal before the Board.  THE MATTER OF CLARIFICTION OF THE MARCH 2011 SSOC IS REFERRED TO THE RO/AMC FOR APPROPRIATE ACTION.  THE CLAIM OF ENTITLEMENT TO A TDIU IS ALSO REFERRED TO THE RO/AMC FOR APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

When these claims were remanded by the Board in February 2009, the AMC was instructed to schedule the Veteran for a VA examination to obtain an opinion as to whether his low back strain caused or aggravated his neck and shoulder disorders.  The Veteran was scheduled for a VA examination in April 2009.  However, the examiner's opinion was flawed as he did not provide an opinion as to whether the Veteran's low back strain caused his neck and shoulder disorders; rather, the opinion focused only on whether the Veteran's neck and shoulder disorders were caused by his in-service injury to his low back.  Additionally, the examiner based his aggravation opinion on the incorrect premise that the neck and shoulder disorders must be present prior to the onset of the low back disorder in order to be aggravated by that disorder.  Thus, remand is required in order to obtain and addendum to the examiner's opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from the examiner who conducted the April 2009 VA examination, or, if unavailable, from another VA orthopedic examiner.  The examiner should review the claims folder.

The examiner should provide an opinion as to the following questions:

(A) Whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected low back strain caused his neck and/or bilateral shoulder disorder.

(B) Whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected low back strain permanently aggravated his neck and/or bilateral shoulder disorder.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Finally, readjudicate the claim on appeal . If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


